   1   LAW OFFICES OF SHALOM RUBANOWITZ, INC.
       SHALOM RUBANOWITZ, Bar #: 176544
   2   124 North La Brea Avenue
       Los Angeles, CA 90036
   3   Tel: 323-931-4007 Fax: 323-931-7514
       Attorneys for Movant
   4

   5

   6

   7

   8                         IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF CALIFORNIA-SAN JOSE
   9

  10   In re: Hameed Abdul, Hameed M Naila                     CHAPTER 7
                                   Debtors
  11                                                           CASE NO. 19-51412
  12
       _________________________________________               R.S. NO.: SHR-001

  13
       ASSET MANAGEMENT HOLDINGS, LLC,                         MOTION FOR AN ORDER
                                 Movant                        DETERMING THAT NO STAY
  14                                                           IS IN EFFECT OR IN THE
  15
                     Vs.                                       ALTERNATIVE FOR IN REM
       Hameed Abdul, Hameed M Naila, Debtors ,                 RELIEF FROM STAY
  16   and Doris A. Kaelin , Chapter 7 Trustee,
  17                                   Respondents.            DATE: August 16, 2019
                                                               TIME: 10:00 a.m.
  18                                                           CTRM: 3020 (San Jose)
  19

  20

  21

  22
          Moving Party, ASSET MANAGEMENT HOLDINGS, LLC ("AMH”, "Secured Creditor" or
  23   "Movant" herein), moves this Court for an Order granting relief from the automatic stay so that
  24   moving party and its Trustee may commence and continue all acts necessary to foreclose under the
  25   Deed of Trust secured by the Debtor(s') property, commonly known as 5202 Silvercrest Ridge

  26
       Court, San Jose, CA 95135 ("Property" herein), and to otherwise exercise its rights under the
       subject deed of trust and promissory note secured by the subject Property. Secured Creditor
  27
       further alleges as follows:
  28



                                                      Page 1
Case: 19-51412      Doc# 27      Filed: 08/02/19   Entered: 08/02/19 12:43:39     Page 1 of 8
   1

   2
       states as follows:
   3
              1.      Jurisdiction of the court is founded upon 28 U.S.C. § 151 and 11 U.S.C. § 362.
   4
              2.      On or about July 15, 2019 Debtor and Respondents Hameed Abdul, Hameed
   5
       M Naila (hereinafter Debtors") voluntarily commenced a case under Chapter 13 of the
   6
       Bankruptcy Code. The filing of the Petition commencing said case purports to stay certain acts
   7
       and proceedings against Debtor or the property of Debtors.
   8
              3. Doris A. Kaelin is the duly appointed trustee of Debtor’s estate in the proceedings
   9
       arising from the filing of the Debtor’s Petition and is included as a Respondent herein pursuant to
  10
       Bankruptcy Rule 9013.
  11
              4.      Upon information and belief, Secured Creditor alleges that Debtor claims an
  12
       interest in certain real property commonly known as 5202 Silvercrest Ridge Court, San Jose, CA
  13
       95135 (hereinafter the "Property").
  14
              5.      Secured Creditor is the holder of a Home Equity Line of Credit Agreement
  15
       (“Note”) and is the current beneficiary of a Deed of Trust describing the Property securing said
  16
       Note (hereinafter the “Deed of Trust”). True and correct copies of the Note and the Deed of
  17
       Trust are attached hereto and are incorporated herein by this reference.
  18
              6.      At the time of Debtor(s) Petition in bankruptcy, the outstanding principal balance
  19
       of unpaid Principal and interest under the Note was $54,999.04 and the Note was delinquent in
  20
       the amount of $35,957.94 (missed payments prior to and at loan maturation on November 1,
  21
       2017, late fees, foreclosure fees, legal fees, advances). Debtor has defaulted in payment
  22
       obligations as provided under the Note. Since the date of the Debtor(s) Petition, additional
  23
       payments, fees, late charges, and costs have become due and owing by Debtor(s) and the subject
  24
       Property. The outstanding post-petition balances, delinquent payments, and other charges of all
  25
       known liens against the Property are set forth as follows:
  26
       ///
  27
       ///
  28
       ///

                                                      Page 2
Case: 19-51412      Doc# 27     Filed: 08/02/19     Entered: 08/02/19 12:43:39       Page 2 of 8
   1   A. APPROXIMATE PRINCIPAL AMOUNT DUE:
         Trust Deed: (Movant’s Lien)
   2                                                                        = $59,999.04
       Senior Lien: Towd Point Mortgage Trust 2019-1,
   3
       U.S. Bank National Association, as Indenture Trustee
   4   and serviced by Select Portfolio Servicing, Inc.                     = $1,145,882.68
        (“SPS”).
   5

   6   B. APPROXIMATE DELINQUENCY ON ABOVE INDEBTEDNESS:

   7
       Pre-Petition Delinquency:
   8

   9   108 installment payments From October 1, 2008 thru October 1, 2017

  10   Along with matured balance as of November 1, 2017 through July 15,   =$ 27,748.73
       2019
  11

  12                                                                           =$7.80
       Late Fees Balance
  13

  14   Post-Petition Delinquency:

  15
       Continued Missed Maturity Payments (Note Matured 11/1/17) Due as
  16                                                                        =$ 297.45
       of August 1, 2019 and accruing interest at $297.45 per month
  17

  18
        Advances: (Foreclosure Fees, Legal Fees, Costs)                     =$ 7,351.41
  19

  20   Attorney’s Fees/costs Associated with this motion
                                                                               =$1,614.00
  21   Court Costs:

  22                                                                        =$181.00

  23   TOTAL OF ACCRUED DELINQUENCY:                                        =$ 46,652.05
  24

  25   C. TOTAL OF PRINCIPAL AND DELINQUENCY ON ABOVE

  26   INDEBTEDNESS: (LOAN MATURED 11/1/17-ALL PRINCIPAL                    =$ 106,651.09

  27   BECAME DUE AND DELINQUENT)

  28



                                                    Page 3
Case: 19-51412        Doc# 27   Filed: 08/02/19   Entered: 08/02/19 12:43:39     Page 3 of 8
   1          Furthermore, the loan has matured, and interest continues to accrue monthly.

   2   Nonbankruptcy law requires that the debtor shall be given, and in fact was given, a statement,

   3   payment coupon, invoice or other comparable document advising debtor or trustee as to any

   4   post-petition payments allegedly not made by the debtor.

   5
              7. BAD FAITH: THIS IS THE 4 th OF A MULTIPLE BANKRUPTCY
   6
       CASE FILING SCHEME ARTFULLY DESIGNED BY DEBTORS TO AVOID LAWFUL
   7
       FORECLOSURE. This is the 4 th bankruptcy to affect the subject property as of December
   8                                                                              th
       31, 2018—all within less than one year of each other. The herein 4              bankruptcy was filed
   9   on the day before a (re)scheduled foreclosure sale. The first bankruptcy was filed just 2
  10   days before the originally held foreclosure sale. The second bankruptcy was filed a day
  11   before a scheduled sale. The third bankruptcy was similarly filed a day before a scheduled

  12   sale. The history of the ongoing and serial bankruptcy filings affecting the subject property is

  13
       detailed as follows:
                  a. The first Bankruptcy was also a Chapter 13 filing that was filed on December
  14
                      31, 2018 as case number 18-52863. A foreclosure sale was set for
  15                  January 2, 2019, JUST 2 DAYS AFTER THE FIRST
                      BANKRUPTCY FILING. In light of that bankruptcy, the
  16
                      foreclosure sale was postponed, that first bankruptcy was DISMISSED
  17                  on January 16, 2019 for Debtors’ failure to comply with this Court’s Orders
                      to file required documents and Notice of Automatic Dismissal.
  18
                  b. The 2 nd Bankruptcy was also a Chapter 13 filing that was filed on February
  19
                      5, 2019, as case number 19-50243, THE DAY BEFORE A NEWLY
  20                  SCHEDULED FORECLOSURE SALE OF FEBRUARY 6, 2019.                               This was
                            nd
                      the 2     filing orchestrated by Debtors to dodge Secured Creditor’s lawful
  21                  foreclosure attempts. This filing, initiated the day before a foreclosure sale and
                      within a few weeks of the previous dismissal of the First Bankruptcy to affect the
  22
                      Property underscores the now blatantly obvious bad faith of debtors herein in their
  23                  bad faith efforts to forestall Secured Creditor’s legitimate efforts to obtain its state
                      law remedies due to Debtor’s default on its obligations, and as part of a scheme to
  24                  hinder and delay Secured Creditor. Debtors are simply manipulating the
                      bankruptcy system and this court to their improper advantage in an effort to
  25
                      circumvent Secured Creditor’s lawful rights in protecting its interest in the
  26                  Property. In light of that bankruptcy, the foreclosure sale was
                      postponed, that second bankruptcy was DISMISSED on May 9, 2019 for
  27                  Debtors’ failure to comply with this Court’s Orders to file required
                      documents and Notice of Automatic Dismissal.
  28



                                                       Page 4
Case: 19-51412      Doc# 27     Filed: 08/02/19      Entered: 08/02/19 12:43:39          Page 4 of 8
   1
                  c. The 3rd d Bankruptcy was also a Chapter 7 filing that was filed on June 4,
   2                  2019, AS CASE NUMBER 19-51143, THE DAY BEFORE A NEWLY
   3
                      SCHEDULED FORECLOSURE SALE OF JUNE 5, 2109.                           This was the 3rd
                      filing orchestrated by Debtors to dodge Secured Creditor’s lawful foreclosure
   4                  attempts. Here too, this filing, initiated the day before a foreclosure sale and
                      within a few weeks of the previous dismissal of the 2 nd Bankruptcy to affect the
   5                  Property underscores the now blatantly obvious bad faith of debtors herein in their
                      bad faith efforts to forestall Secured Creditor’s legitimate efforts to obtain its state
   6
                      law remedies due to Debtor’s default on its obligations, and as part of a scheme to
   7                  hinder and delay Secured Creditor. Debtors are simply manipulating the
                      bankruptcy system and this court to their improper advantage in an effort to
   8                  circumvent Secured Creditor’s lawful rights in protecting its interest in the
   9
                      Property. In light of that bankruptcy, the foreclosure sale was
                      postponed, that THIRD bankruptcy was DISMISSED on June 19, 2019 for
  10                  Debtors’ failure to comply with this Court’s Orders to file required
                      documents and Notice of Automatic Dismissal.
  11

  12              d. The HEREIN 4 TH Bankruptcy is a Chapter 7 filing that was filed on July 15,
                      2019, THE DAY OF A NEWLY SCHEDULED FORECLOSURE SALE OF
  13                  JULY 15, 2109. This was the 4 th filing orchestrated by Debtors to dodge Secured
                      Creditor’s lawful foreclosure attempts IN LESS THAN A YEAR. Here too, this
  14
                      filing, initiated the day before a foreclosure sale and within a few weeks of the
  15
                      previous dismissal of the 3 rd Bankruptcy to affect the Property underscores the
                      now blatantly obvious bad faith of debtors herein in their bad faith efforts to
  16                  forestall Secured Creditor’s legitimate efforts to obtain its state law remedies due
                      to Debtor’s default on its obligations, and as part of a scheme to hinder and delay
  17
                      Secured Creditor. Debtors are simply manipulating the bankruptcy system and this
  18
                      court to their improper advantage in an effort to circumvent Secured Creditor’s
                      lawful rights in protecting its interest in the Property. In light of this current
  19                  bankruptcy, the foreclosure sale was again postponed.
  20

  21
              8. The bankruptcy precludes Secured Creditor from proceeding with its foreclosure and

  22
       enforcing its rights pursuant to its deed of trust, including the assignment of rents contained

  23
       therein based upon Debtor(s) default, and Debtor(s) have not been making payments during the

  24
       bankruptcy while enjoying its protections and benefits.

  25

  26
              9. Secured Creditor alleges that pursuant to USC 362 (c) (3), the automatic stay is not

  27
       in effect for the following reasons:

  28
                      a) A single or joint case filed by or against the debtor was pending but dismissed


                                                       Page 5
Case: 19-51412      Doc# 27      Filed: 08/02/19     Entered: 08/02/19 12:43:39         Page 5 of 8
   1   within the year preceding the petition date in this case;

   2                   b) Thirty days have elapsed since the filing of the petition in the above-entitled case

   3   and an order temporarily continuing the stay expires August 16, 2019.

   4           10. In the alternative, Secured Creditor alleges that it is entitled to in relief from the

   5               automatic stay pursuant to USC 362 (d) (1), USC 362 (d) (2) and 362 (d) (4) for the

   6               following reasons:

   7                   a)    Principal balance due on the Note at this time is $59,999.04. As the Note has

   8   matured, the amount due on the Note in its entirety is $106,651.09.

   9                   b)    Debtor(s) have failed to make any regular monthly installments on the Note

  10   beginning with the October 1, 2008 installment, and there are now due, owing, and unpaid

  11   installments as set forth above in paragraph 6 of the herein Motion.

  12
                       c) Debtor(s) failure to make any post-petition payments to Secured Creditor, as
  13
       required, does not provide Secured Creditor adequate protection while Debtor is are providing
  14
       for payment of pre-petition debts.
  15
                        d) Additionally, in light of the numerous bankruptcies affecting the
  16
       property, Movant seeks an Order on its Motion for Relief from the Automatic Stay to
  17
       protect from any further bankruptcies and/or transfers of the property which may subject
  18
       Movant and/or other lien holders to further delays and stalling tactics engineered by
  19
       Debtor(s) and/or other purported owners of the property to avoid the legitimate efforts of
  20
       the herein Movant and other lien holders to enforce their lawful rights. Debtor(s) through
  21
       their actions have manipulated and are continuing to manipulate the bankruptcy system in
  22
       the avoidance of Movant’s lawful rights, while all along maintaining a substantial and
  23
       continuous delinquency on the obligations which are the subject of this motion.
  24
                      10.      Based upon the outstanding encumbrances and the failure of Debtor(s) to
  25
       make post-petition payments, Secured Creditor is not adequately protected during Debtor(s)
  26

  27   efforts to confirm and fund a repayment Plan for pre-petition arrearages.

  28



                                                          Page 6
Case: 19-51412       Doc# 27      Filed: 08/02/19      Entered: 08/02/19 12:43:39       Page 6 of 8
   1                    11. In addition, Secured Creditor will have to expend sums for trustee's fees and

   2   other costs to enforce the obligation of Debtor(s).

   3
                        12.   By reason of Debtor(s) default, Secured Creditor has been required to
   4
       engage services of counsel to recover the sums due, and under the terms of the Note and the
   5
       Deed of Trust, Secured Creditor is entitled to recover reasonable attorneys' fees.
   6
               11.      By reason thereof, good cause exists, including lack of adequate protection, for
   7
       this Court to grant Secured Creditor relief from stay as provided by §362(d) of the Bankruptcy
   8
       Code.
   9
               WHEREFORE, Secured Creditor respectfully prays for judgment against Debtor(s) as
  10
       follows:
  11
                     1) For an Order determining that the automatic stay be declared not in effect
  12
       as provided by §362(c)(3)        of the Bankruptcy Code to allow Secured Creditor, its agents,
  13
       successors, and assigns to exercise and to continue to exercise its State Law Remedies, including
  14
       any and all necessary actions to obtain possession of the property, and that such Order extend to
  15
       all proceedings filed under the Bankruptcy Code by Debtor(s) subsequent to any date of any
  16
       Order granted herein.
  17
               2) For an Order granting that the automatic stay be terminated as provided by §362(d) of
  18
       the Bankruptcy Code to allow Secured Creditor, its agents, successors, and assigns to exercise
  19
       and to continue to exercise its State Law Remedies, including any and all necessary actions to
  20
       obtain possession of the property, and that such Order extend to all proceedings filed under the
  21
       Bankruptcy Code by Debtor(s) subsequent to any date of any Order granted herein.
  22
               3) That the Order be binding and effective in any bankruptcy case commenced by or
  23
       against the Debtor for a period of 180 days, so that no further automatic stay shall arise in that
  24
       case as to the property;
  25
               4) That the Order be binding and effective in any bankruptcy case commenced by or
  26
       against any successors, transferees, and or assignees of the Debtor for a period of 180 days;
  27
               5) That the Order be binding and effective in any bankruptcy case commenced by or
  28
       against any Debtor who claims any interest in the property for a period of 180 days;

                                                        Page 7
Case: 19-51412        Doc# 27     Filed: 08/02/19     Entered: 08/02/19 12:43:39       Page 7 of 8
   1          6) That the 14 day stay of enforcement pursuant to USC 4001 be waived.

   2          7) For reasonable attorneys' fees.

   3          8) For costs incurred by Secured Creditor herein.

   4          9) For such other and further relief as the Court may deem just and proper.

   5

   6   Dated: July 31, 2019                 Respectfully Submitted:

   7
                                                    By: /s/shalom rubanowitz
   8                                               SHALOM RUBANOWITZ
                                                   ATTORNEY FOR SECURED CREDITOR
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28



                                                     Page 8
Case: 19-51412     Doc# 27      Filed: 08/02/19    Entered: 08/02/19 12:43:39       Page 8 of 8
